EXHIBIT 31.1 OFFICER’S CERTIFICATE PURSUANT TO SECTION 302* I, David A. Caldwell certify that: 1.I have reviewed this form 10-QSB/A for the quarter ended September 30, 2007 of Golden Phoenix Minerals, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.
